04/21/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 18-0474



                                 No. DA 18-0474

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

ANDREW LEWIS,

             Defendant and Appellant.


                                       ORDER

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including May 28, 2020, within which to prepare, serve, and file the

State’s response.




MPD                                                                    Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                             April 21 2020